Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/641,476 filed on 07/30/2021.
In the instant Amendment, claims 1, 5, 9 and 10 have been amended.
Claims 1 – 11 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 03/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 11 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 07/30/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
The rejection of claims 1, 5, 9 and 10 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite has been withdrawn in view of Applicant’s amendment.
The objection to specification due to minor informalities has been withdrawn in view of Applicant's amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al (US 2008/0009990 A1) in view of  Leblanc (US 2010/0222992 A1). 

Regarding claim 1, Katoh discloses: “a method, comprising:  
using at least one vehicle camera to automatically check whether predetermined certain elements of a vehicle are in a predetermined safe condition before starting off [see page: 0005; Patent document 2 discloses a technology which assists in checking safety by displaying videos taken by in-vehicle cameras, which photograph the surroundings (front, rear, sides) of the vehicle, according to a user's switch operation. Here, the switch operation can select either “display” or “not display,” and, further, one of “front,” “rear,” and “sides” as the displayed area]; and
Katoh does not explicitly disclose: “displaying check results on a vehicle dashboard to inform a driver of the check results”.
However, Leblanc teaches: “displaying check results on a vehicle dashboard to inform a driver of the check results [see para: 0080; Incorporating the LCD display 418 into the vehicle dashboard 412 as part of a display cluster 410 results in a compact and aesthetically pleasing arrangement.  However, it is contemplated that the LCD display 418 may alternatively be a separate unit disposed in any convenient location on the vehicle where it will be seen by the rider prior to operating the vehicle].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Katoh to add the teachings of Leblanc as above, in order to displaying check results on a vehicle dashboard to inform a driver of the check results [Leblanc see para: 0080].

Regarding claim 10, Katoh and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Katoh discloses: “wherein said predetermined certain elements include at least one of: a rear door locking mechanism, wheels, a vehicle body, tires, side bars on trailer side, back lighting, front lighting, suspensions [see para: 0041; The space computation unit computes surrounding information (i.e., space information) on surroundings of the subject vehicle based on sensor signals from the obstacle sensor group 7 and results from the image process. Thus, the surrounding information relates to areas (photograph areas) photographed by the cameras 4 to 6 and areas (detection areas) detected by the obstacle sensor group 7. Thus the space computation unit serves as a surrounding detection unit to detect surrounding information on surroundings of the vehicle].

Claim 2, 3, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al (US 2008/0009990 A1) in view of  Leblanc (US 2010/0222992 A1) and further in view of Prasad et al (US 2018/0045823 A1). 

Regarding claim 2, Eike and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Katoh and Leblanc do not explicitly disclose: “further comprising using the at least one vehicle camera to carry out measurements of size of the vehicle before starting off”.
However, Prasad teaches: “further comprising using the at least one vehicle camera to carry out measurements of size of the vehicle before starting off [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Katoh to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine with vehicle camera to carry out measurements of size of the vehicle before starting off [Prasad see para: 0013].

Regarding claim 3, Katoh and Leblanc disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
Katoh and Leblanc do not explicitly disclose: “wherein the at least one vehicle camera is used to measure a length, a height and/or a width of the vehicle”.
However, Prasad teaches: “wherein the at least one vehicle camera is used to measure a length, a height and/or a width of the vehicle [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Katoh to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine with one vehicle camera is used to measure a length, a height and/or a width of the vehicle [Prasad see para: 0013].

Regarding claim 9, Katoh and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Katoh and Leblanc do not explicitly disclose: “comprising using two side cameras, a rearview camera and a front view camera to check whether predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, before starting off”.
However, Prasad teaches: “comprising using two side cameras, a rearview camera and a front view camera to check whether predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, before starting off [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Katoh to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine with two side cameras, a rearview camera and a front view camera to check whether certain elements of the vehicle are in the safe condition, and carry out measurements of size of the vehicle, before starting off [Prasad see para: 0013].

Regarding claim 11, Katoh and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Katoh and Leblanc do not explicitly disclose: “wherein the vehicle is a truck including a trailer, and at least one vehicle camera is used to measure a height of the trailer to adjust a roof deflector”.
However, Prasad teaches: “wherein the vehicle is a truck including a trailer, and at least one vehicle camera is used to measure a height of the trailer to adjust a roof deflector [see para: 0013; The camera 26 may be any camera-system suitable for use on a host-vehicle 12, such as a rear-view-camera that exists on many vehicles as a safety device. And see para: 0019; The vertical-dimension 66 that is estimated by the controller 40 may be used to determine the trailer-height 36 relative to the ground through geometric calculation by applying the known vertical-distance between the longitudinal-axis of the camera 26 and the ground, as will be understood by one skilled in the art of geometry].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Katoh to add the teachings of Leblanc as above, to further incorporate the teachings of Prasad to combine in a vehicle is a truck including a trailer and vehicle camera is used to measure a height of the trailer to adjust a roof deflector [Prasad see para: 0013].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al (US 2008/0009990 A1) in view of  Leblanc (US 2010/0222992 A1) in view of Prasad et al (US 2018/0045823 A1) and further in view of Schein (US 2018/0356245 A1). 

Regarding claim 4, Katoh, Leblanc and Prasad disclose all the limitation of claim 2 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “comprising considering the measurements of the size of the vehicle when calculating a route”
 However, Schein teaches: “comprising considering the measurements of the size of the vehicle when calculating a route [see para: 0056; the routing component 406 may select a fueling station that can accommodate a specific vehicle type, such as vehicle size] when calculating a route [see para: 0058; the routing component 406 may select a route that can accommodate a vehicle type of the vehicle.  For example, if the vehicle is an eighteen wheel semi-truck with a trailer, the routing component 406 may avoid residential areas or smaller roads when larger roads or roads through non-residential areas are available].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Schein in order to measure of the size of the vehicle when calculating a route [Schein see para: 0056].

Claim 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al (US 2008/0009990 A1) in view of Leblanc (US 2010/0222992 A1) in view of Eike et al.( "Final Report Camera-Monitor Systems as a Replacement for Exterior Mirrors in Cars and Trucks," rederal Highway Research Institute, January 22, 2015, 91 pages) further in view of Rannells, Jr. et al. (US 5,980,048). 

Regarding claim 5, Katoh and Leblanc disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “, wherein, each time the vehicle is started, at least one camera moves: 
- from a rest position to an intermediate position, wherein captured images serve to check that the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, and
- from the intermediate position to a driving position”.
However, Eike teaches: “- from the intermediate position to a driving position [see page: 14; section: 3.1.4; In addition, the vehicle had conventional exterior mirrors, which could also be folded away for trips with the CMS in such a way that the driver was no longer able to use them (see Figure 9). And see Fig. 3, folded exterior mirror with cameras which can be in different positions]. 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Eike in order to move from intermediate position to a driving position [Eike see page: 14; section: 3.1.4].
The combination is silent on “wherein, each time the vehicle is started, at least one camera moves: 
- from a rest position to an intermediate position, wherein captured images serve to check that the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, and”.
However, Rannells teaches: “wherein, each time the vehicle is started, at least one camera moves: 
- from a rest position to an intermediate position, wherein captured images serve to check that the predetermined certain elements of the vehicle are in the predetermined safe condition, and carry out measurements of size of the vehicle, and [see col: 1 – 2; lines: 65 – 66; 1 – 18; According to one embodiment of the instant invention, an apparatus for automatically adjusting the angle of a rotatable side view mirror of a vehicle having a trailer coupled thereto includes transducers attached to the vehicle for transmitting signals toward the trailer and for receiving signals reflected by the trailer.  A control unit includes a control circuit for generating a mirror control signal for controlling rotation of the rotatable side view mirror.  The control circuit is operative to control at least one of the transducers to determine an angle between the vehicle and the trailer based on a time required for signals transmitted by the respective controlled at least one transducer to be reflected back to the respective at least one controlled transducer.  The control circuit generates the mirror control signal based on the determined angle.  The vehicle and the trailer may be angled relative to each other within a predetermined angular range including a plurality of angular range portions and the control circuit is operative to control different ones of the transducers based on the angular range portion within which the determined angle falls], and 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Rannells to combine with a camera from a rest position to an intermediate position and the captured images serve to check that the certain elements of the vehicle are in the safe condition [Rannells see col: 1 – 2; lines: 65 – 66; 1 – 18].

Regarding claim 6, Katoh and Leblanc disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein said at least one camera moves from the intermediate position to the driving position after a predetermined period has elapsed since the camera is in the intermediate position”.
However, Rannells teaches: “wherein said at least one camera moves from the intermediate position to the driving position after a predetermined period has elapsed since the camera is in the intermediate position [see col: 1 – 2; lines: 65 – 66; 1 – 18; According to one embodiment of the instant invention, an apparatus for automatically adjusting the angle of a rotatable side view mirror of a vehicle having a trailer coupled thereto includes transducers attached to the vehicle for transmitting signals toward the trailer and for receiving signals reflected by the trailer.  A control unit includes a control circuit for generating a mirror control signal for controlling rotation of the rotatable side view mirror.  The control circuit is operative to control at least one of the transducers to determine an angle between the vehicle and the trailer based on a time required for signals transmitted by the respective controlled at least one transducer to be reflected back to the respective at least one controlled transducer.  The control circuit generates the mirror control signal based on the determined angle.  The vehicle and the trailer may be angled relative to each other within a predetermined angular range including a plurality of angular range portions and the control circuit is operative to control different ones of the transducers based on the angular range portion within which the determined angle falls].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Rannells to combine with a camera that mounted on the side mirrors moves from the intermediate position to the driving position after a predetermined period has elapsed since the camera is in the intermediate position [Rannells see col: 1 – 2; lines: 65 – 66; 1 – 18].

Regarding claim 7, Katoh and Leblanc disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein, each time the vehicle is started, two cameras move into the intermediate position”.
However, Eike teaches: “wherein, each time the vehicle is started, two cameras move into the intermediate position [see page: 14; section: 3.1.4; In addition, the vehicle had conventional exterior mirrors, which could also be folded away for trips with the CMS in such a way that the driver was no longer able to use them (see Figure 9). And see Fig. 3, folded exterior mirror with cameras which can be in different positions].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Eike to move two cameras into the intermediate position whenever car starts [Eike see page: 14; section: 3.1.4].

Regarding claim 8, Katoh and Leblanc disclose all the limitation of claim 7 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the two cameras are foldable side cameras”.
However, Eike teaches: “wherein the two cameras are foldable side cameras [see page: 11; Fig. 3 and 9 folded camera].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Eike to have two foldable cameras mounted in the car [Eike page: 11; Fig. 3 and 9].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Damon et al (US 2013/0013197 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Examiner, Art Unit 2486